Citation Nr: 1704052	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  05-29 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain with traumatic arthritis (low back disability), which is currently evaluated as 20 percent prior to March 8, 2010 and as 40 percent disabling since March 8, 2010.

2. Entitlement to an increased rating for post traumatic degenerative joint disease of the right acromioclavicular joint with high grade partial thickness tear of the supraspinatus tendon (right shoulder disability), which is currently evaluated as 40 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 21, 2010.

4.  Entitlement to special monthly compensation based on the need for aid and attendance of another or being housebound.




REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1955 to June
1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004, June 2008, and September 2010 rating decisions of the Regional Office (RO) in Houston, Texas.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

The Veteran testified in a July 2009 videoconference hearing before the undersigned Acting Veterans Law Judge, and a transcript is included in the claims file. 

The Veteran's low back disability claim was previously before the Board in September 2009, at which point the claim was denied.  Following an October 2010 order from United States Court of Appeals for Veterans Claims, based upon a Joint Motion for Remand, the Board remanded the case in for further development in February 2011 and June 2015.  During this appellate process, the RO also generated an October 2008 rating decision which denied special monthly compensation based on the need for aid and attendance or being housebound and a September 2010 rating decision which denied entitlement to a TDIU.  The Veteran has since perfected appeals of these issues to the Board, and they are also under consideration at this time.  The Board also notes that the Veteran was granted entitlement to a TDIU, effective July 21, 2010, in an August 2010 rating decision.  As this does not constitute a full grant of the benefit for the entire period on appeal, the issue of entitlement to a TDIU prior to July 21, 2010 remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a TDIU prior to July 21, 2010, entitlement to special monthly compensation based on the need for aid and attendance or being housebound, and entitlement to a separate compensable rating for left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 8, 2010, the Veteran's low back disability was not manifested by severe lumbosacral strain or limitation of motion, listing of the whole spine, positive Goldthwaite's sign, marked limitation of forward bending, favorable ankylosis of the entire thoracolumbar spine, forward flexion of 30 degrees or less, or incapacitating episodes of at least 4 weeks in the past 12 months.

2.  Since March 8, 2010, the Veteran's low back disability was not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of greater than 6 weeks in the past 12 months.

3.  The Veteran's post traumatic degenerative joint disease of the right acromioclavicular joint with high grade partial thickness tear of the supraspinatus tendon is not manifested by unfavorable abduction limited to 25 degrees from the side, ankylosis, nonunion, malunion, or other deformity of the humerus.


CONCLUSIONS OF LAW

1.  Prior to March 8, 2010, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5235-5243 (2016); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5295 (2002).

2.  Since March 8, 2010, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5235-5243 (2016); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5295 (2002).

3.  The criteria for a rating greater than 40 percent for post traumatic degenerative joint disease of the right acromioclavicular joint with high grade partial thickness tear of the supraspinatus tendon have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5200-5202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2003, March 2006, March 2008, July 2008, and December 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The July 2008 letter did not provide the criteria for lumbar strain that were in effect prior to September 26, 2003, or the criteria for degenerative arthritis.  This information was provided in the statement of the case, however.  Given this and other adjudicatory documents of record, a reasonable person would understand the nature of the information necessary to substantiate an increased rating claim for a lumbar spine disability.  For this reason, the Board finds that any deficiency in the notice letters did not prejudice the Veteran.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sander, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

At the July 2009 Board hearing, the undersigned clarified the issue of entitlement to an increased rating for a low back disability and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

In February 2011 and June 2015, the case was remanded for further development.  New VA examination reports, including, most recently, a December 2015 addendum medical opinion regarding the Veteran's should shoulder disability and additional VA treatment records were associated with the record.  All new evidence was considered prior to the issuance of the August 2016 supplemental statement of the case.  The August 2016 supplemental statement of the case also included the regulations pertaining to 38 C.F.R. § 3.321 (2016) which explained that where schedular evaluations are found to be inadequate, extraschedular evaluation can be considered when there is an exceptional or unusual disability picture, but found that the Veteran's disabilities did not "present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent hospitalizations."  The Board therefore finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Board also finds that the VA examination reports of record are adequate to decide the issues adjudicated herein.  See 38 C.F.R. § 3.159(c).  January 2010 and January 2013 VA examinations included evaluation of both the right shoulder and the opposite joint, and the Board notes that the shoulder is not a weight-bearing joint.  See 38 C.F.R. § 4.59 (2016), Correia v. McDonald, 28 Vet. App. 158 (2016).  While the Veteran's VA examinations have not included both active and passive ranges of motion, passive ranges of motion of the right shoulder were taken at an evaluation from the Veteran's treatment provider in December 2009.  Furthermore, the Veteran has now been assigned 40 percent ratings for the low back disability and the right shoulder disability.  No additionally higher rating can be given based on range of motion findings alone, and passive range of motion testing would not affect whether the Veteran was found to have ankylosis in either the lumbar spine or the right shoulder.  The Board therefore finds that remanding these issues for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

The AOJ has provided adequate assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant and his representative have not made the AOJ or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues decided herein, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Id.  Therefore, the Board has decided upon the merits of the claims addressed below.  

Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

During the pendency of this appeal, VA promulgated new regulations for the evaluation of disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above have established the effective dates without a provision for retroactive application.  Thus, the amendments may be applied as of, but not prior to September 26, 2003.  The Board notes that the RO addressed each set of amendments in its statement of the case and subsequent supplemental statement of the case, as well as the rating criteria in effect before these changes.  Therefore, the Board will consider whether higher ratings for the Veteran's low back disability are warranted under any applicable criteria for this disability.

VA has consistently evaluated the Veteran's low back disability under diagnostic code 5295, albeit with differing diagnoses.  The Veteran's low back disability was originally evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), as lumbosacral strain with degenerative joint disease (in effect prior to September 26, 2003).  A November 2002 rating decision increased the disability to 20 percent disabling under this same diagnostic code, as lumbosacral strain with traumatic arthritis, which remains the current diagnosis of the Veteran's low back disability, albeit under the revised 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  The Veteran filed his present increased rating claim in August 2003.

Even after the September 2003 amendment, the Veteran's low back disability was still rated at 20 percent under Diagnostic Code 5295 (in effect prior September 26, 2003) and Diagnostic Code 5010 for traumatic arthritis.  The Board will refer to the Veteran's lumbosacral muscle strain with traumatic arthritis as a "low back disability" and consider all applicable criteria for evaluating the disability rating.

Under the pre-amended Diagnostic Code 5295, a 20 percent rating is warranted where there is evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating applies for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  40 percent is the highest rating available under Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Traumatic arthritis is rated analogous to degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Under the pre-amended Diagnostic Code 5292, a 20 percent rating is warranted where the evidence demonstrates moderate limitation of motion of the lumbar spine.  If severe limitation of motion is shown, then a 40 percent rating is warranted.  40 percent is the highest rating available under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Effective September 26, 2003, the regulations regarding diseases of and injuries to the spine under Diagnostic Codes 5235-5242 were revised.  Under these regulations, a spine disability is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The new criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

A 20 percent evaluation is warranted under the General Rating Formula for Diseases and Injuries of the Spine when (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but less than 60 degrees; (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or (3) there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when (1) forward flexion of the thoracolumbar spine is 30 degrees or less, or (2) there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).

Disabilities of the spine can also be rated under Diagnostic Code 5243 when intervertebral disc syndrome is present.  Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Intervertebral disc syndrome warrants a 20 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

For purposes of assigning evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2016).  

Regarding the Veteran's right shoulder disability, there are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder.  The Veteran's right shoulder disability has been rated under Diagnostic Code 5201, which provides the criteria for rating limitation of shoulder motion, and Diagnostic Code 5200, which rates ankylosis of the scapulohumeral articulation.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5201.  The Board notes that the Veteran is right-handed, so the right shoulder disability affects his "major" upper extremity.  38 C.F.R. § 4.69 (2016).

Under Diagnostic Code 5201, a 40 percent rating is warranted when limitation of motion of the arm is limited to 25 degrees from the side.  40 percent is the highest evaluation available under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

Higher evaluations are available under Diagnostic Codes 5200 and 5202.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation, a 50 percent rating is warranted where there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2016).

Under Diagnostic Code 5202, which pertains to impairment of the humerus, a 50 percent rating is warranted where there is fibrous union of the humerus; a 60 percent rating is warranted for nonunion of the humerus (false flail joint); and an 80 percent rating is warranted for loss of head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.  No higher rating is available under Diagnostic Code 5203, and therefore these criteria will not be discussed.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).

Disabilities of the joints can also be assigned a primary evaluation under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  While the Veteran has been found to have degenerative joint disease of the right shoulder and lumbar spine, because he is already in receipt of ratings higher than 10 percent for both disabilities, ano higher rating can be assigned based on Diagnostic Code 5003, and this diagnostic code will not be further discussed.

Analysis: Low Back Disability

The Veteran has submitted written statements describing how he is in pain when he walks short distance and requires physical therapy, which is also painful.  He has described the difficulties he has getting around, including riding in the car, and pain even on lying down.  The Veteran testified in July 2009 that he is unable to walk, drive, exercise, or bend over.  He stated that he needs help to dress himself and to get in and out of the bathtub.  The Veteran's lumbosacral strain has been rated as 20 percent disabling prior to March 8, 2010, and 40 percent disabling thereafter.  The Veteran filed his present increased rating claim in August 2003.

The Veteran's private treatment records show that in August 2002, his back was tender to palpation midline, and he was diagnosed with lumbar spondylosis.  September 2003 and September 2004 MRIs showed hypertrophy of the lumbar spine with minimal concentric bulge disc and central spinal canal stenosis, as well as thoracic spine small degenerative spur formation.

On VA examination in November 2002, the Veteran reported having low back pain and numbness in the low back after prolonged sitting.  Physical examination found no spasm, but there was tenderness.  Forward flexion was to 65 degrees, extension was to 15 degrees, bilateral side-bending was to 20 degrees, and bilateral rotation was to 20 degrees.

On VA examination in November 2003, the Veteran complained of pain in the lower back and both hips and legs, which also radiated to the arms and neck.  The pain was described as aching, sharp, cramping, and 10 out of 10.  The pain was elicited by physical activity and relieved by rest and medications.  The Veteran was able to function with pain, although he stated that his symptoms did not allow him to stand, sit or walk too much, or lift heavy objects.  Pain was reported as occurring twice a day and lasting 30 minutes each time.  The examiner noted that the Veteran had stopped working several years earlier and was not seeking work.  Upon physical examination, flexion was to 45 degrees with pain at the end, extension was to 10 degrees with pain at the end, right and left lateral flexion was to 20 degrees with pain at the end, and right and left lateral rotation was to 20 degrees with pain at the end.  The examiner noted that range of motion was additionally limited by pain, but not by weakness, fatigue, lack of endurance, or incoordination.  The Veteran's posture was abnormal and in a forward slouch position, and gait was abnormal and described as a slight slow shuffle.  There was radiation of pain on movement and tenderness on palpation to the lumbar region.  No muscle spasm was noted.  There was no ankylosis or intervertebral disc syndrome found.  A neurological examination was normal.  The examiner's impression was of lumbosacral strain with traumatic arthritis.  

The Veteran underwent another VA examination in February 2006.  The Veteran reported some stiffness, weakness, and locking up of the low back.  He reported an inability to walk long distances, as well as constant pain which traveled to his hips.  The pain was described as oppressing, sticking, and stiff in nature, and rated as 8 to 9 out of 10.  Pain could come about by itself or be elicited by physical activity, and was relieved by rest.  The Veteran stated that the pain did not cause incapacitation, and he reported that he could function with medication, usually aspirin.  Upon physical examination, flexion was to 80 degrees with pain at 70 degrees, extension was to 20 degrees with pain at the end, right and left lateral flexion was to 10 degrees with pain at the end, and right and left rotation was to 10 degrees with pain at the end.  Range of motion was additionally limited after repetitive use by pain and fatigue, but not by weakness, lack of endurance, or incoordination.  The examiner stated an inability to determine without speculation whether there was additional limited joint function in degrees by pain, fatigue, weakness, lack of endurance or incoordination.  Posture was noted to be abnormal and stooped, and gait was slow and antalgic.  The examiner noted that the Veteran did not require assistive devices for ambulation.  There was radiating pain on movement across the lumbar area.  Muscle spasm was present along the lumbar spine, and tenderness was noted along the lumbar spine.  Straight leg raising was positive on the right and negative on the left.  There was no ankylosis of the spine found and no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  A neurological examination was normal.

Private treatment records from August 2007 show reports of back pain and stiffness, and a May 2008 private treatment record shows normal forward and lateral bending of the lumbar spine.  The Veteran complained of increased back pain and morning stiffness.  X-ray examination shows an impression of degenerative disc disease most prominent at L2-3.

In a June 2008 evaluation by the Veteran's physician, the Veteran reported that he used a walking cane and walker, that sitting was very hard for him, and that he required help to get around.  The physician noted that the Veteran was unable to walk around unassisted, to dress himself, to use the toilet, to keep himself clean, or to protect himself from the hazards of everyday life, both physically and mentally.  There is no rationale given for these findings, and it is unclear whether the form was completed by the Veteran or his physician.  In an unsigned, separate copy of the evaluation, it is checked that the Veteran can walk, attend to the needs of nature, and bathe himself unassisted.  A September 2008 letter from nurse A.D. stated that the Veteran had increased lower back pain.  

The Veteran was afforded another VA examination in September 2008.  The Veteran complained of pain, weakness, fatigue, stiffness, and localized low back pain without tingling or radiation.  He reported a numb sensation in the low back secondary to prolonged sitting.  He reported having symptoms every day and denied flare ups.  He denied having any incapacitating episodes in the prior 12 months but self-reported prescribed bed rest that was not shown in the medical records.  He had been using a cane and sometimes a walker to assist with ambulation.  Walking was noted to be limited to half a block, secondary to multiple health problems.  Upon physical examination, flexion was to 50 degrees with flatting of the lumbar segments.  The Veteran did not attempt extension beyond 0 degrees.  Lateral flexion was to 30 degrees bilaterally, and lateral rotation was to 45 degrees bilaterally.  There was no fatigue, weakness, or lack of endurance following repetitive use and no report of incoordination.  The Veteran's gait was noted to have shortened stride length with ambulatory aids and cane use.  There was no scoliosis, lumbar lordosis was normal, and palpation of the low back was negative for spasm or increased muscular tension.  There was tenderness to palpation of the soft tissue at L4-L5.  A neurological examination was normal.  Sitting straight leg raises were negative, and the Veteran did not attempt supine straight leg raises.  The examiner's impression was of spondylosis of the lumbar spine without lower extremity radiculopathy.

An October 2008 letter from Dr. J.U. stated that the Veteran was unable to sit, stand, or lay down for short periods of time.  He also wrote that the Veteran was unable to bend backwards or forwards without pain, and these conditions had rendered him unable to perform daily activities or to function normally.  A December 2009 MRI showed mild multilevel degenerative disc and facet disease without evidence of canal stenosis, foraminal stenosis, or focal disc herniation.

The Veteran next attended a VA examination in July 2010.  He reported being able to walk only 3 feet and that he has experienced falls due to his spinal condition.  He reported having stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He did not report any bowel, bladder, or erectile dysfunction.  He stated that his pain travels through his entire body and right leg, and that it is exacerbated by activity.  He reported flare ups which caused pain, weakness, and limitation of motion.  The Veteran was noted to have an antalgic gait and unsteady walking which required a cane and a wheelchair.  Physical examination found muscle spasm which produced an abnormal gait.  There was no atrophy or ankylosis.  Forward flexion was to 5 degrees, with pain at 5 degrees.  Extension was to 3 degrees, with pain at 3 degrees.  Right and left lateral flexion and right and left rotation were to 5 degrees, with pain at 5 degrees.  It was noted that repetitive motion was possible, but range of motion at all planes was 0 degrees.  Joint function was noted to be additionally limited after repetitive use due to pain, fatigue, and lack of endurance.  Neurological examination found slight motor weakness and sensory deficit of the right hip and leg.  There were signs of intervertebral disc syndrome.  The Veteran reported never having been hospitalized, had surgery, or any incapacitation.

May 2010 private treatment records from Dr. R.M. showed that the Veteran's musculoskeletal system was normal, and his gait and stance were normal.  At this appointment and a July 2010 appointment, there was no indication that the Veteran had difficulty walking or required a walker or wheelchair for mobility.  In August 2010 he reported that his bones were hurting.  Physical examination of the musculoskeletal system were normal, and gait and stance were normal.  He was diagnosed with arthritis.  In December 2010, he reported left shoulder pain and was diagnosed with complete tear of the rotator cuff tendon.  The Veteran reported that he was unable to work because of the left rotator cuff pain and made no reference to back pain.  The Veteran's gait and stance were normal.  In September 2011, it was noted that the Veteran used a cane to walk due to hip pain, and in December 2011, he complained of pain in his shoulders, neck, legs, and feet.  There was no mention of pain in the lumbar spine, and the musculoskeletal system, gait, and stance were again noted to be normal.

In December 2009 and May 2011 treatment visits, the Veteran reported difficulty sleeping or sitting for more than 20 minutes at a time due to low back and sacral pain.  Physical examination found no signs of edema or infection.  There was pain with palpation.  Forward flexion was to 30 degrees, with little to no extension.  Lateral deviation was to 15 degrees bilaterally.  His lower extremities were neurovascularly intact.  He was diagnosed with lumbago, lumbar disc degeneration, and lumbar spondylosis.

The Veteran attended a VA examination in January 2013.  He reported that his back pain caused difficulty walking, and that he was only able to walk short distances and had fallen in the past.  He reported flare ups that occurred frequently and caused increased pain.  Range of motion testing found forward flexion to 70 degrees, with pain at 65 degrees, extension to 15 degrees, with pain at 10 degrees, right and left lateral flexion to 20 degrees, with pain at 20 degrees, and right and left lateral rotation to 30 degrees or greater, with pain at 30 degrees or greater.  The Veteran was unsteady on his feet so no repetitive use testing was performed, as the examiner deemed this "unsafe."  The Veteran did not have localized tenderness, guarding, or muscle spasm.  The Veteran did have intervertebral disc syndrome, which was noted to have caused at least 6 weeks of incapacitating episodes; the examiner did not provide any medical evidence to support this finding, however.  The Veteran was noted to use a wheelchair, cane, and walker.  The examiner reported that his gait was slow and little unsteady with a single-pronged cane.  This limited the Veteran from walking for more than 5 minutes, and he could not bear weight for more than 5 minutes.  He stated that the Veteran was unable to perform any type of occupation that involved ambulation.

The Board has reviewed all of the evidence of record, and for the period prior to March 8, 2010, the preponderance of the evidence is against finding that an increased rating is warranted under both the pre- and post-amended version of the VA regulations.  The Veteran had marked limitation of forward bending in a standing position and some loss of lateral motion with osteoarthritic changes.  The Veteran's posture was also noted to be abnormal.  However, he did not have any abnormal mobility on forced motion, listing of whole spine to opposite sign, or positive Goldthwaite's sign.  While the Veteran reported having difficulty walking long distances, and by 2008 he reported using a cane or walker to assist with mobility, the Veteran continued to be able to ambulate on his own power, and physical examinations found no significant abnormality in his lumbar spine.  The most severe limitation of forward flexion was to 45 degrees, which is about half way between standing upright and bending over 90 degrees.  This evidence fails to demonstrate severe limitation of motion.  The Board is therefore unable to find that the Veteran had "severe" lumbosacral strain or "severe" limitation of motion during this period.  The criteria for a higher evaluation having not been met, the pre-amended VA regulations do not enable an increased rating for this stage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).

A higher rating is also not warranted, for the period prior to March 8, 2010, under the revised regulations.  The Veteran was not shown, at any time, to have favorable ankylosis of any part of the spine, and never exhibited forward flexion of the thoracolumbar spine of 30 degrees or less.  Therefore the criteria under the General Rating Formula for the spine would not offer him a higher evaluation than he already holds for his low back disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).

There is no evidence of record indicating that the Veteran has ever had an incapacitating episode due to his low back disability (nothing to indicate any bed rest prescribed by a physician) in any of his VA treatment records.  The Veteran testified at the July 2009 hearing that he was told to have bedrest by his doctor because he could not walk or stand for too long and he had to relieve the pain in his back by raising his legs and relaxing his back, but this is not supported by his treatment records, nor is it clear that the Veteran was describing actually incapacitating episodes, as he appears to have been referring to more temporary forms of rest during pain flare ups.  The medical records do not show that the Veteran was prescribed bedrest for his lumbar spine for any period of time.  In fact, the Veteran denied any incapacitating episodes within the last 12 months on his September 2008 VA examination report.  In order to get the next higher rating of 40 percent incapacitating episodes under Diagnostic Code 5243, the evidence must show bedrest for a period of four weeks.  This is not shown in the record.  Therefore, for the period prior to March 8, 2010, the Formula for Rating Intervertebral Disc Syndrome does not apply to the Veteran and he is not entitled to a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board has considered the Veteran's complaints of pain, weakness, and fatigability, but is unable to find that these assertions allow for a rating higher than 20 percent prior to March 8, 2010.  There was evidence of some additional loss of motion due to pain and fatigue, but that limitation of motion was not more than moderate in degree.  At no time was the Veteran's forward flexion 30 degrees or less, even when taken painful motion into consideration, and thus pain did not limit motion to an extent that would warrant a higher rating, nor is there any indication that the Veteran has flare ups that would limit motion to an extent that would warrant a higher rating.  See DeLuca, 8 Vet. App. 202.  There is no indication in the examination report that these findings were inaccurate or unrepresentative of the severity of the Veteran's disability.  

For the period prior to March 8, 2010, the preponderance of the evidence is against a finding that the criteria for a rating in excess of 20 percent have been met under any of the applicable versions of the rating criteria for the low back disability.  The Veteran's limitation of showed forward flexion of greater than 30 degrees, there was no ankylosis, and no incapacitating episodes.  The overall medical reports show no more than moderate limitation of motion, even when additional functional loss is considered.

Regarding the period since March 8, 2010, the evidence does not show that a rating higher than 40 percent is warranted.  The pre-amended regulations allow for a maximum rating of 40 percent under both Diagnostic Codes 5292 and 5295, and therefore no higher rating can be awarded under the pre-amended regulations which pertain to limitation of motion, arthritis, and lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).  

Under the amended regulations, a 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine is 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, and a 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).  Here, there Veteran has not, at any time, been found to have unfavorable ankylosis of the thoracolumbar spine.  In the absence of such findings, the Board cannot assign a rating any higher than 40 percent.

The Board has considered the Veteran's complaints of weakness, pain, and fatigue, but these complaints do not allow for the assignment of a higher rating.  While painful motion may be taken into consideration in the assignment of a higher rating based on limitation of motion, here, the next higher rating criterion requires a finding of unfavorable ankylosis.  At no time has the Veteran been shown to have ankylosis.  There is therefore no indication, even when taking the Veteran's painful motion into consideration, that a rating higher than 24 percent is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

The Veteran also cannot be awarded a higher rating under the regulations pertaining to intervertebral disc syndrome.  As was discussed above, an incapacitating episode is defined as a period of bedrest prescribed by a physician.  In July 2010, the Veteran denied having any incapacitating episodes, and this is consistent with the Veteran's VA and private treatment records, which do not show, at any time, that the Veteran was prescribed bedrest.  While the January 2013 VA examiner did indicate that the Veteran had more than 6 weeks of incapacitating episodes, the Board finds that this is not consistent with the record, and the examiner provided no explanation for this finding or reference to any clinical records which would support such a finding.  Furthermore, many of the Veteran's treatment records show considerably improved findings than those shown at VA examination, including 2010 and 2011 records from Dr. R.M. which show no complaints related to the lower back, and July 2013 findings of forward flexion to 70 degrees.  The Board is therefore unable to find that the Veteran has been prescribed bedrest for his lumbar spine for any period of time, and the Formula for Rating Intervertebral Disc Syndrome does not apply to the Veteran and cannot be the basis for a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has considered the Veteran's competent lay statements regarding the functional impact of his lumbar spine disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has stated that lumbar spine pain causes him to be unable to sit or stand for extended periods of time, to be unable to walk more than short distances, causes pain when riding in the car or lying down, and impairs his ability to dress and bathe.  He reports frequent flare ups that cause increased pain and require rest.  The Veteran's statements are credible and consistent with the rating assigned, which contemplate impairment of some physical movement and activity due to limitation of motion and pain.  To the extent that the Veteran argues his symptomatology is more severe than that shown at the VA examinations, his statements must be weighed against the other evidence of record, and the specific examination findings of trained health care professionals are of greater probative weight than more general lay assertions.

The Board has also considered whether additional, separate ratings for neurological manifestations of the Veteran's low back disability can be assigned.  Associated objective neurologic abnormalities associated with a spine disability are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2016).  The Veteran has denied having any bowel, bladder, or erectile impairment, and therefore these symptoms are not at issue.  The Veteran has alleged pain and numbness in his lower extremities.  In a September 2010 rating decision, the Veteran was granted service connection for right lower extremity intervertebral disc syndrome secondary to lumbosacral strain.  He was assigned a 10 percent evaluation due to sensory deficit in the right leg and thigh under Diagnostic Code 8521, which allows for a 10 percent rating for mild incomplete paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).  The Veteran's associated right leg neurological impairment has therefore been evaluated, and he has not expressed any disagreement with the assignment of a 10 percent rating or the effective date assigned for this additional impairment.  The Board therefore finds that this issue is resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Neurological symptoms associated with the Veteran's left leg have not, however, been yet addressed by the AOJ.  The January 2013 VA examiner found that the Veteran had mild pain, paresthesias, and numbness in his left lower extremity.  While the mere presence of radiating pain is contemplated in the General Rating Formula, the evidence possibly indicates that the Veteran has a separate diagnosis pertaining to the left lower extremity.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).  Because the examination report is unclear regarding whether these symptoms are due to the service-connected low back disability or other, nonservice-connected disabilities, the issue of entitlement to a separate compensable rating for left lower extremity radiculopathy is addressed in the remand below.   

Consideration has been given to assigning staged ratings.   However, at no time during the period in question has the disability warranted a higher schedular ratings than those now assigned, and no further staging of the issue is found to be warranted.  See Hart, 21 Vet. App. 505.  The Board finds that the preponderance of the evidence is against the claim, and ratings higher than 20 percent prior to March 8, 2010 and higher than 40 percent thereafter are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis: Right Shoulder Disability

The Veteran also contends that his right shoulder disability warrants a rating higher than 40 percent.  In an April 2006 rating decision, the Veteran was granted a 20 percent rating for his right shoulder disability, effective September 4, 2002.  The current claim on appeal for an increased rating for the right shoulder was submitted on January 30, 2008.  A June 2008 rating decision rating decision increased the Veteran's evaluation to 40 percent, effective January 30, 2008.

The Veteran's VA and private treatment records show frequent complaints of right shoulder pain.  In April 2008, he reported right shoulder pain at all planes of motion, and a May 2008 X-ray of the right shoulder showed degenerative changes and osteoarthritis.

The Veteran attended a VA examination for the right shoulder in April 2008.  The Veteran reported right shoulder pain, weakness, stiffness, swelling, heat, giving way, lack of endurance, and fatigability.  There was no redness, locking, or dislocation.  Physical examination found tenderness, guarding of movement, and slight subluxation.  There was no edema, effusion, weakness, redness, or heat.  The examiner stated that there was ankylosis at 40 degrees of right shoulder flexion, which was an unfavorable position, and ankylosis at 40 degrees of right shoulder abduction, which was an unfavorable position.  He also stated that there was ankylosis at 20 degrees of right shoulder internal rotation, which was an unfavorable position.  He stated that range of motion of the right shoulder was not performed because the joint was ankylosed.

On the basis of the findings of the April 2008 VA examiner, the Veteran's rating was increased to 40 percent, effective January 30, 2008, the date he submitted the current claim on appeal, under Diagnostic Code 5200.

A September 2008 letter from nurse A.D. stated that the Veteran had increased right shoulder pain, and in December 2009, he reported right shoulder pain that was constant, aching, and burning.  Passive flexion was to 90 degrees, with abduction to 65 degrees.  Internal and external rotation lacked 30 degrees.  Active flexion was to 45 degrees.

The Veteran next attended a VA examination in January 2010.  He reported having right shoulder weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, deformity, tenderness, pain, and dislocation.  He did not indicate having heat, redness, drainage, effusion, or subluxation.  He reported having flare ups as often as 5 times per day, each lasting for 2 hours.  During flare ups, he was unable to lift objects, had trouble with bathing or changing clothes, and had marked limitation of motion of the joint and weakness.  He reported that he was never hospitalized or had any surgery.  During the past 12 months, he reported having several incapacitating episodes which lasted for several days, and said that his Corpus Christi VA physician recommended the bedrest.  Physical examination found no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, malalignment, or subluxation.  There was deformity and guarding.  The examiner noted that there was no ankylosis.  Range of motion testing found forward flexion to 20 degrees, with pain at 10 degrees.  Abduction, external rotation, and internal rotation were to 10 degrees, including with pain.  All ranges of motion were to 5 degrees after repetitive motion.  Range of motion was also performed on the left shoulder.  The examiner noted that joint function was additionally limited by pain, fatigue, weakness, and lack of endurance, but not by incoordination.  The examiner wrote that due to his right shoulder condition, the Veteran was had "not been able to work in a while," and that he needed "help for activities of daily living like bathing and changing clothes" and was unable to lift objects or sleep on the right side.  The examiner noted that the Veteran needed assistance from his son to remove his shirt at the examination.

The Veteran attended a VA examination in January 2013.  The Veteran reported that he could not dress himself or bathe without assistance from his son, and he could not lift his arm over his head or behind his back.  Range of motion testing found right shoulder flexion to 55 degrees, with pain at 55 degrees, and abduction to 60 degrees, with pain at 55 degrees.  After repetitive use testing, right shoulder flexion and abduction were to 65 degrees.  The examiner noted that excess fatigability and pain on movement caused additional functional loss.  The Veteran did not have ankylosis of the shoulder joint.  The examiner wrote that the Veteran's bilateral shoulder osteoarthritis rendered the Veteran unable to work consistently with his hands, and that his pain medication caused him to be "sedated."

In October 2013, the Veteran complained of right shoulder pain and stated that lifting overhead or reaching behind him exacerbated his pain.  He also complained of numbness and tingling that radiated down his arm.

A December 2015 addendum opinion from a physician reviewed the records and clarified that the Veteran did not have ankylosis in the right shoulder based on the last X-rays.  The examiner explained that the Veteran's right shoulder osteoarthritis led to impairment in the functioning, dexterity, and strength of the right upper arm, which was compromised by tremors and sedation from pain medicine.  He stated that the examination showed significant decrease in range of motion, and that the Veteran was unable to have any gainful employment which would require working consistently and dexterously with his hands.

After reviewing all the evidence, the Board finds that a rating higher than 40 percent is not warranted at any time during the period on appeal.

The evidence does not show that the Veteran has range of motion of the major upper extremity that has unfavorable ankylosis limited to 25 degrees from the side, and there is no evidence of any fibrous union of the humerus, nonunion of the humerus, or loss of humerus head.  Although the April 2008 VA examiner stated that there was ankylosis, the majority of the medical evidence does not support this finding.  The January 2010 and January 2013 VA examiners did not find any ankylosis of the joint, and a December 2015 addendum opinion was requested to specifically address whether there was ankylosis.  The examiner found that while there was impairment in functioning, dexterity, and strength of the arm, the X-rays showed no ankylosis.  The Veteran's own lay statements support this, as he has attested that he has difficulty lifting objects and reaching behind his back; these actions, by their very nature, indicate that the Veteran has some range of motion in his right shoulder.  Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 94 (32nd Ed. 2012).  The preponderance of the evidence shows that the Veteran's right shoulder is not immobile or consolidated, and thus the assignment of a rating based on ankylosis is not warranted.

The Board has also considered the symptoms and ranges of motion shown in the Veteran's VA and private treatment records, but those do not provide any evidence that a rating higher than 40 percent is warranted.  These records show complaints of pain and difficulty reaching, and these symptoms are consistent with those shown on VA examination.  There is no indication in any of the Veteran's treatment records of right shoulder symptoms more severe than those found at the VA examination, and at no time during the appeal period has he ever been found to have malunion or fibrous union of the humerus or other humerus deformity.  Therefore, the Veteran's symptoms are currently contemplated by the assigned 40 percent rating and a higher rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203.  

The Board acknowledges the Veteran's reports of having pain on motion, but there is no indication that this pain results in any further functional loss which would allow for a rating higher than 40 percent.  See DeLuca, 8 Vet. App. 202.  VA regulations do allow for consideration of a Veteran's pain and its impact on his functional mobility when assigning evaluations.  Actually painful joints are entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59; Petitti v. McDonald, 27 Vet. App. 415 (2015).  The Veteran has already been assigned a rating higher than the minimum compensable rating for the right shoulder, and there is no indication that a higher rating based on functional impairment due to pain is warranted.  The Board has also considered the Veteran's reports of having flare ups, but even further decreased range of motion during a flare up would not constitute ankylosis or fibrous union or nonunion of the humerus, and therefore would not allow for any higher rating.  

The Board has considered the Veteran's lay statements regarding the functional impact of the service-connected right shoulder disorder.  The Veteran is competent to report his own observations with regard to the severity of his right shoulder disability, including reports of pain and decreased mobility.  Jandreau, 492 F.3d 1372.  The Board finds his statements to be credible and consistent with the rating assigned.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.  Those objective findings did not find symptomatology that would warrant any higher rating. 

Consideration has been given to assigning staged ratings.   However, at no time during the period in question has the disability warranted a higher schedular rating than that currently assigned.  Hart, 21 Vet. App. 505.  The Board finds that the preponderance of the evidence is against the claim, and a rating in excess of 40 percent for a right shoulder disability is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49.

Extraschedular Evaluation

Finally, the Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Under the first step there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

The Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Based on the above discussions, the symptoms associated with the Veteran's low back disability and right shoulder disability include pain, limitation of motion, fatigability, difficulty walking and standing, stiffness, weakness, spasms, flare ups, and difficulty lifting objects or reaching behind his back.  These symptoms are primarily symptoms of decreased range of motion and the types of functional impairment as considered in Deluca, and are not found to be impairment beyond that which is already contemplated by the rating criteria.  The Board acknowledges the Veteran's assertions that his pain and restricted mobility make his daily life activities far more challenging.  The Board sympathizes with the Veteran, but does not find that these constitute functional impairments beyond what could be reasonably expected with the severe pain of his low back and right shoulder disorders, both of which have received high evaluations in recognition of the significant impairment they cause.  

There is also ample evidence of record indicating that the Veteran's disabilities have prevented him from being able to work; this has already been recognized in the assignment of a TDIU, and the question of whether a TDIU prior to July 21, 2010 is warranted is addressed in the remand below, as is the issue of whether entitlement to special monthly compensation based on the need for aid and attendance of another or being housebound is warranted.

There is also no current allegation by the Veteran indicating any additional functional impairment caused by the collective impact of the his service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 490 (2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record.); Johnson v. McDonald, 762 F.3d 1362 (2014).  Furthermore, the Veteran has already been granted entitlement to a TDIU, which acknowledges the functional impairment caused by his collective service-connected disabilities.

As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular ratings are adequate.  Therefore, referral for the assignment of extraschedular disability ratings is not warranted.


ORDER

Entitlement to a rating for lumbosacral strain with traumatic arthritis higher than 20 percent prior to March 8, 2010 and higher than 40 percent thereafter is denied.

Entitlement to a disability evaluation greater than 40 percent for post traumatic degenerative joint disease of the right acromioclavicular joint with high grade partial thickness tear of the supraspinatus tendon is denied.


REMAND

TDIU prior to July 21, 2010

In February 2010, the Veteran submitted an application for entitlement to a TDIU.  He indicated that he had not worked since 1995, and that he was primarily prevented from working by his shoulder disability.  In June 2010, he submitted correspondence indicating that he was also rendered unemployable by his lumbosacral strain.

An August 2016 rating decision granted the Veteran entitlement to a TDIU, effective July 21, 2010, the date that he became schedularly eligible for a TDIU.  However, the Veteran initially filed a claim for an increased rating for his lower back disability in August 2003, and as he has alleged that his lower back disability is one of the disorders which prevents him from working, the TDIU issue is raised for the entire period on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A September 2006 letter from Dr. S. T. stated that the Veteran was unable to do any kind of work due to his heart disease.  A September 2006 letter from Dr. J.U. stated that the Veteran was disabled from work due to coronary heart disease, and that he also had sustained multiple injuries during service.  An August 2008 letter from Dr. J.U. states that the Veteran required assistance with his activities of daily living and required a walker to ambulate.

A letter from friend R.R. from September 2008 stated that the Veteran's military injuries affected his health and ability to move around, and an October 2010 letter from Dr. J.U. stated that the Veteran required assistance with his activities of daily living and required a walker to ambulate.  A November 2001 letter from Dr. J.S. stated that the Veteran had chronic, moderate to severe low back pain that interfered with his daily activities, causing limited and painful motion.  In September 2010, she submitted an addendum letter, stating that based on records reviewed at that time showing degenerative changes of spondyloarthropathy and spur formation in 2001, the patient had not been employable or able to work.  A March 2012 letter from Dr. R.M. stated that the Veteran had coronary artery disease, diabetes, hyperlipidemia, hypertension, torn left rotator cuff, left shoulder osteoarthritis, prostate cancer, back degenerative joint disease, and history of right hip surgery, and that he required assistance at home due to pain.

Prior to July 21, 2010, the Veteran did not meet the percentage requirements for consideration of a TDIU on a schedular basis.  The Veteran's total rating was 40 percent prior to January 30, 2008, 50 percent prior to March 8, 2010, and 60 percent prior to July 21, 2010.  Where the percentage requirements for schedular TDIU are not met, a TDIU may nevertheless be assigned on an extraschedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities; however, the Board is precluded from assigning an extraschedular TDIU in the first instance.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Given that the evidence shows significant impairment in the Veteran's ability to obtain and maintain substantially gainful employment due, at least in part, to his service-connected disabilities even prior to July 21, 2010, the Board remands this issue to the AOJ for referral to the Director of the Compensation Service for consideration as to whether an extraschedular TDIU is warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Aid & Attendance

The Veteran also claims entitlement to special monthly compensation based on the need for aid and attendance of another or being housebound.  

As discussed above, the Veteran has submitted numerous letters from treatment providers which describe his severe occupational impairment from his disabilities as well as impairment in his activities of daily living.  An August 2015 letter from Dr. S.T. stated that the Veteran had severe peripheral vascular disease, as well as diabetes, hypertension, prostate cancer, back problems, and hip problems, and that he was 100 percent disabled.  An August 2011 evaluation from Dr. R.M. stated that the Veteran's joint pain prevented his ability to prepare his own meals, but did not prevent him from feeding himself or require assistance in hygiene needs.  He wrote that the Veteran had difficulty dressing, showering, and ambulating.

The Board finds that the Veteran has submitted sufficient evidence to show that he has significant impairment in mobility and performing some tasks of daily living.  The Veteran has not yet been afforded a VA examination specifically for the purpose of evaluating his housebound status or permanent need for regular aid and attendance.  The Board therefore remands this issue so that a VA aid and attendance and housebound status examination can be performed prior to further adjudication.

Left Lower Extremity Radiculopathy

The January 2013 VA examiner found that the Veteran had mild pain, paresthesias, and numbness in his left lower extremity due to radiculopathy.  The examiner also wrote, however, that the Veteran's lower extremity symptoms were caused by nonservice-connected coronary artery disease, diabetes mellitus, and peripheral neuropathy.  It is therefore unclear to the Board whether the Veteran's has left lower extremity symptoms which are secondary to his service-connected lower back disability and therefore could be assigned a separate, compensable rating.  See 38 C.F.R. § 4.71a, Note (1) (Associated objective neurologic abnormalities associated with a spine disability are to be evaluated separately under an appropriate diagnostic code.).  The Board therefore remands this issue in order to obtain an addendum medical opinion regarding whether the Veteran has left lower extremity radiculopathy which is a symptom of his service-connected lower back disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent treatment records from the VA Texas Valley Coastal Bend Health Care System and its affiliated facilities, the Corpus Christi Outpatient Clinic and the Harlingen VA Outpatient Clinic, since July 2016.  All records received should be associated with the claims file.

2.  Refer the issue of entitlement to a TDIU prior to July 21, 2010 to the Under Secretary for Benefits or the Director of the Compensation Service for consideration under 38 C.F.R. § 4.16(b) (2016).

3.  Schedule the appellant for a VA aid and attendance and housebound status examination.  All files in Virtual VA and VBMS must be made available to and reviewed by the examiner.

The examiner is requested to indicate whether the Veteran, as a result of his service-connected disabilities (post traumatic degenerative joint disease of the right AC joint, lumbosacral strain with traumatic arthritis, and intervertebral disc syndrome of the right lower extremity), is permanently bedridden or so helpless as to be in need of regular aid and attendance of another person on a regular basis.  In making this determination, the examiner is requested to discuss the Veteran's ability for self-care due to service-connected disorders.  

The examiner should also indicate whether, as a result of service-connected disabilities, the Veteran is substantially confined to his dwelling and immediate premises.  If the Veteran requires aid and attendance due to other disabilities which are not service-connected, the examiner should explain what these disabilities are and whether their symptoms can be differentiated from the Veteran's service-connected disability symptoms.  A complete rationale must be provided for any opinion offered. 

4.  Request an addendum medical opinion from the examiner who performed the January 2013 VA examination.  If that examiner is no longer available, request an addendum opinion from a similarly qualified examiner.  All files in Virtual VA and VBMS must be made available to and reviewed by the examiner.

The examiner is asked to identify any lower extremity neurological pathology related to the Veteran's spine disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  The examiner should specifically address whether the Veteran's left lower extremity symptoms are the result of his service-connected lumbosacral strain with traumatic arthritis or whether they are the result of separate, nonservice-connected disorders.  If symptoms arising from separate etiologies cannot be differentiated, the examiner should so state and explain the reasons why.

If the examiner concludes that a new VA examination must be conducted prior to answering the above questions, schedule the Veteran for an appropriate VA examination of the lower extremities and peripheral nerves.

5.  After completing the above actions and any other development, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


